Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the application filed on 06/10/2020. Claims 1-30 are currently pending.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121.
 
	Claims 1-18 and 29 (Invention I) are drawn to a method of forecasting (or estimating)  well logs of a target well; The claims are classified in CPC classification codes: E21B47/04 – survey, measure, G06N5/00,04,046 – forward inferencing.
	Claims 19-28 and 30 (Invention II) are drawn to a method of reconciling or estimating jointly) reservoir parameters (or properties)  of a target well; The claims are classified in CPC classification codes: G01V1/50 - analyzing data , G01V2210/62 –physical properties of subsurface, G01V2210/624 – reservoir parameters, and G01V99/005 – geo-models or geo-modeling.
	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination (regarding claims 1-18 and 29 of Invention I versus claims 19-28 and 30 of Invention II).  
	The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination I has separate utility such as forecasting (or estimating)  well logs of a target well or subcombintaion II has separate utility such as reconciling (or estimating jointly) reservoir parameters (or properties)  of a target well.
	The examiner has required restriction between the subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. For example, the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries) for forecasting (or estimating)  well logs of a target in Invention I as opposed to the Invention II and/or for reconciling (or estimating jointly) reservoir parameters (or properties)  of a target well in the Invention II and absent from the Invention I, and there would be a serious search and/or examination burden if restriction were not required.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
	Primary Examiner, Art Unit 2865